256 S.W.3d 159 (2008)
Gwendolyn Renee HILL, Appellant,
v.
Tracy Neil HILL, Respondent.
No. WD 68924.
Missouri Court of Appeals, Western District.
May 27, 2008.
Motion for Rehearing and/or Transfer Denied July 1, 2008.
Seth Shumaker, Kirksville, MO, for appellant.
Kristen Deeanne Campbel Johnson, Kirksville, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES E. WELSH, Judge, and ALOK AHUJA, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.

ORDER
Gwendolyn Renee Hill appeals the circuit court's judgment dissolving her marriage to Tracy Neil Hill and awarding sole physical custody of their daughter to him. We affirm the circuit court's judgment in this per curiam order pursuant to Rule 84.16(b).